Citation Nr: 1816698	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-35 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a right hip disability, to include osteoarthritis.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for arthritis, other than of the right hip.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depression.

6.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.




REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968, during the Vietnam Era. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  July 2012 and May 2014  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing; a transcript has been associated with the claims file. 

The Board has broadened and re-characterized the Veteran's service connection claim for PTSD to a claim for an acquired psychiatric disorder, to include PTSD, major depression, in light of the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression, and hypertension, to include as secondary to an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the October 2017 travel Board hearing, the Veteran expressed a desire to withdraw the appeal of his service connection claims for a heart condition and arthritis, other than of the right hip.

2.  The evidence of record does not establish the Veteran's pre-existing bilateral pes planus underwent any increase in severity in service. 

3.  The evidence of record does not establish the Veteran's current diagnosis of osteoarthritis of the right hip was caused by or is otherwise related to his diagnosis of a right hip sprain in service, more than 40 years earlier.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal from appeal of the service connection claim for a heart condition have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal from appeal of the service connection claim for arthritis, other than of the right hip, have been met.  38 U.S.C. § 7105; 38 C.F.R. 
§ 20.204.

3.  The criteria for service connection for bilateral pes planus have not been met.  
38 U.S.C. §§ 1110, 1111, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

4.  The criteria for service connection for a right hip disability, to include osteoarthritis, have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Service Connection Claims

During the October 2017 travel Board hearing, the Veteran expressed a desire to withdraw the appeal of his service connection claims for a heart condition and arthritis, other than of the right hip.  October 2017 Board Hearing Transcript at 2; October 2017 Statement in Support of Claim. 

At any time before the Board promulgates a decision, an appeal may be withdrawn by the veteran or his authorized representative as to any or all issues involved in the appeal.  38 C.F.R. § 20.204.  Further, the Board may dismiss an appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  Here, as the Veteran has withdrawn his appeal with regard to his service connection claims for a heart condition, and arthritis, there is no allegation of error of fact or law remaining for the Board to adjudicate.  

II.  Service Connection for Bilateral Pes Planus

The Veteran contends that his bilateral pes planus stems from his service.  See September 2013 Application for Disability Compensation and Related Compensation Benefits.

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 C.F.R. § 3.303.  In that regard, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 C.F.R § 3.303(d).
In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served on active duty is presumed to have been in sound condition when "examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment."  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Pursuant to 38 C.F.R. 
§ 3.304(b), only those conditions recorded in examination reports can be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.

Here, the Veteran's enlistment examination clearly noted the presence of asymptomatic, bilateral pes planus upon clinical evaluation.  See June 1965 Report of Medical Examination.  Since the claimed bilateral pes planus existed prior to his entry into service, the presumption of soundness does not attach and service connection may only be granted on the basis of aggravation in service.  38 U.S.C. 
§ 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A pre-existing condition is presumed to have been aggravated in service where there is an increase in disability during such service, unless there is a specific finding the increase in disability was due to the natural progression of the condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Davis v. Principi 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that the mere occurrence of symptoms in the absence of an increase in the underlying severity does not constitute aggravation of the disability).  

Initially, the burden is on the veteran to establish an increase in severity in service.  Wagner, supra.  If the veteran is able to demonstrate an increase in severity in service, then the presumption of aggravation attaches and the burden shifts to the VA to rebut the presumption by clear and unmistakable evidence that the worsening of pre-existing condition was due to its natural progression.  Id.; see also Horn v. Shinseki, 25 Vet. App. 231, 235, 238-39 (2012).

In assessing the evidence in this regard, the Board recognizes the Veteran is competent to provide evidence regarding the lay observable symptoms related to his feet.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  However, he is not competent to render a medical diagnosis or opinion on such a complex medical question as the aggravation of his bilateral pes planus beyond its natural progression.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  Accordingly, in this respect, the Board relies on the medical evidence of record.  

Significantly, during the August 2016 Decision Review Officer hearing, the Veteran testified that his issues with bilateral pes planus began within one or two years after separating from service, which he attributed to his basic training during which he had to march constantly while carrying heavy equipment.  August 2016 DRO Hearing Transcript at 11-13.

Although during the October 2017 travel Board hearing the Veteran initially testified that the condition of his feet condition deteriorated in service due to the marching and strenuous activity he was required to perform, he later clarified it was "more [or] less [his] leg" that was bothering him in service.  October 2017 Board Hearing Transcript at 15, 26.

In furtherance of this claim, the Veteran was afforded a VA examination in April 2012.  April 2012 Feet VA Examination Report.  During examination, he could not recall ever receiving treatment for any foot problems in services.  While the VA examiner acknowledged he had a diagnosis of bilateral pes planus, the VA examiner noted this condition "unmistakably existed" prior to his service given the notation of asymptomatic, bilateral pes planus during the June 1965 enlistment examination.  Further, the VA examiner proceeded to opine that his bilateral pes planus was "unmistakably not aggravated" by his service.  In support, the VA examiner pointed to the April 1968 separation examination, which determined that there were no abnormalities upon clinical evaluation.

A review of the Veteran's service treatment records (STRs) confirms the VA examiner's observations.  Notably, neither the April 1968 Report of Medical Examination or its accompanying April 1968 Report of Medical History reference any foot problems at the time of his separation examination.  Further, his STRs are devoid of any complaints or diagnoses relating to foot problems. 

Given the inconsistencies between the Veteran's own lay statements, and the inconsistency between his lay statements with the other evidence of record, the Board declines to attach any probative weight to them.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (holding that credibility may be appraised by evaluating a witness' statements for interest, bias, demeanor, internal consistency, facial plausibility, or consistency with the other evidence of record).  Necessarily, his STRs and the April 2012 Feet VA Examination Report are the most probative evidence of record.

In light of the above, the Board finds the presumption of aggravation does not attach because the preponderance of the evidence does not establish any increase in severity in service whatsoever.  See 38 U.S.C. §§ 1153, 5107(b) (2012); 
38 C.F.R. §§ 3.102, 3.306 (2017); Wagner, supra.; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  Accordingly, the service connection for bilateral pes planus is cannot be supported. 

III.  Service Connection for a Right Hip Disability

The Veteran contends the osteoarthritis in his right hip stems from his service.  See September 2013 Application for Disability Compensation and Related Compensation Benefits.  He also relates this condition to his basic training during which he had to march constantly while carrying heavy equipment.  August 2016 DRO Hearing Transcript at 25; October 2017 Board Hearing Transcript at 28.

In addition to service connection on a direct basis as delineated above, service connection may be alternatively be granted on a presumptive basis for certain chronic diseases, such arthritis, pursuant to 38 C.F.R. §§ 3.307 and 3.309(a).  
38 U.S.C. §§ 1110, 1111, 1112, 1113.  A chronic disease may be presumptively service connected if it is shown as such in service or within the one year presumptive period under 38 C.F.R. § 3.307(a)(3) and it manifested again thereafter; if it is shown to have manifested to a compensable degree within one year of separation from service; or, if the evidence establishes chronicity and continuity of symptomatology post-service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this instance, there is no doubt the Veteran has a current diagnosis of osteoarthritis of the right hip.  See April 2012 Hip and Thigh Conditions VA Examination Report; September 2014 Hip and Thigh Conditions VA Examination Report; Shedden, supra.  Furthermore, there is no question that he suffered a right hip sprain in service.  See August 1965 Chronological Record of Medical Care; Shedden, supra.  Thus, the crux of this claim is whether there is a nexus between the current diagnosis of osteoarthritis of the right hip and the right hip sprain in service.

In furtherance of this claim, the Veteran has been examined by the VA twice; first in April 2012 and then in September 2014.  During the April 2012 VA Examination, he relayed that he began experiencing some hip pain in 1965 during basic training.  He believed it was due to the long marches and heavy equipment he carried on his back.  April 2012 Hip and Thigh Conditions VA Examination Report. 

Upon examination, the VA examiner diagnosed the Veteran with osteoarthritis of the right hip.  Nevertheless, the VA examiner opined that it was not related to his service.  The VA examiner reasoned there was only one complaint of right hip pain in service, which occurred in August 1965.  At that time, he was treated with heat and an analgesic balm.  Contrary to his claim that the condition was chronic in nature, there were no further reports of right hip pain in service.  Rather, according to the VA examiner, it was secondary to a motor vehicle accident post-separation.  As a result of the accident, he sustained a fracture to the right acetabulum, which required surgical intervention five or six years prior.  An imaging study obtained as a part of the examination revealed findings consistent with the surgical procedure.

In September 2014, the Veteran underwent another VA examination.  September 2014 Hip and Thigh Conditions VA Examination Report.  At that time, he reiterated that his right hip pain onset in service during basic training due to the road marches he had to perform while carrying heavy equipment.  Since that time, he claimed he has been suffering from intermittent hip pain.

The VA examiner confirmed the prior diagnosis of osteoarthritis of the right hip.  Nonetheless, this VA examiner also proffered a negative nexus opinion.  The VA examiner observed the Veteran's STRs documented only a single complaint of acute right hip pain.  The lack of other STR entries recording complaints of right hip pain indicated there were no ongoing sequelae.  This led the VA examiner to conclude the right hip sprain in service was self-limiting.

A review of the Veteran's STRs confirms the findings of both the VA examiners.  Aside from the August 1965 Chronological Record of Medical Care, which diagnosed him with a right hip sprain, there are no other STR entries regarding the right hip or the hip generally. 

As the April 2012 VA examiner noted, an October 2005 VA Primary Care Physician Note documented the Veteran was a passenger in a motor vehicle when it was involved in a high speed accident earlier that month.  He sustained a minimally displaced, but comminuted fracture of the right posterior acetabular wall and roof, which required an open reduction and fixation of the right acetabular fracture, posterior column, and posterior wall due to the accident.

A careful review of the medical evidence of record discloses no complaints of right hip pain prior to the October 2005 motor vehicle accident.  More importantly, it produces no diagnosis of osteoarthritis of the right hip prior to October 2005.  The Veteran's own testimony during the October 2017 travel Board hearing confirms that he did not seek treatment for his right hip pain post-separation even though he avowed that he continued to have trouble with it.  October 2017 Board Hearing Transcript at 17.  However, following the October 2005 motor vehicle accident, the medical evidence of record begins to reveal some complaints of right hip pain.  The  first diagnosis of osteoarthritis of the right hip of record comes in the April 2012 Hip and Thigh Conditions VA Examination Report; more than 40 years following his separation from service.

Even accepting the Veteran's general statement that he continued to experience hip pain post-separation, at best, during the September 2014 VA examination, he described it as intermittent, indicating that it did not occur at regular or continuous intervals.  He provides no further detail so as to enable a VA examiner to determine whether there is a link between the right hip sprain in service and the subsequent diagnosis of osteoarthritis of the right hip more than 40 years later.  As there is no evidence suggesting that he is competent to make a diagnosis of osteoarthritis or opine as to the etiology of the same, the Board is unable to give his lay statements any significant probative weight in that regard.  See Barr, supra; Jones, supra.  

Based on the above, the Board finds the preponderance is against the Veteran's service connection claim for a right hip disability, to include osteoarthritis of the right hip, on a direct or presumptive basis.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102; see also Fagan, supra.

ORDER

The service connection claim for a heart condition is dismissed.

The service connection claim for arthritis, other than of the right hip, is dismissed.

Service connection for bilateral pes planus is denied.

Service connection for a right hip disability, to include osteoarthritis, is denied.

REMAND

The Veteran contends that he has an acquired psychiatric disorder stemming from his service.  See July 2011 Statement in Support of Claim for Service Connection for PTSD; July 2012 Statement in Support of Claim.  

More specifically, the Veteran asserts experiencing three different stressors in service.  First, around February 1967, he thought his unit was about to go to war when they had to prepare a missile for firing outside of a training exercise.  October 2017 Board Hearing Transcript at 4.  His second stressor occurred around February 1968, when he fired a live missile during a training exercise.  August 2016 DRO Hearing Transcript at 6-8.  Following which, he has been bothered by the thought that if they had been firing at a live target it would have killed someone.  Finally, he claims that he was also stressed by the fact that a close cousin would be killed because he was serving overseas in the Republic of Vietnam.  July 2012 Statement in Support of Claim; September 2016 Statement in Support of Claim.

In support of this claim, in August 2016, the Veteran submitted a PTSD Disability Benefits Questionnaire (DBQ) from Dr. B.E.T., his private treatment provider.  Dr. B.E.T. confirmed the diagnosis of PTSD.  In doing so, Dr. B.E.T. identified the "sentinel event" causing his PTSD was the February 1968 training incident during which he fired a missile.  In addition, Dr. B.E.T. indicated he had "some other small incidents" contributing to his PTSD, without further detail.  However, Dr. B.E.T. did not make the requisite findings under 38 C.F.R. § 3.304(f)(3) regarding whether these incidents were adequate to support a diagnosis of PTSD for VA compensation purposes. 

Just a month later, the Veteran submitted a Mental Disorders DBQ, also completed by Dr. B.E.T.  In this DBQ, Dr. B.E.T. affirmed the prior PTSD diagnosis, but also included a diagnosis of major depression.   While Dr. B.E.T. reiterated the August 2016 findings with respect to his PTSD, no nexus opinion was rendered addressing the diagnosis of major depression. 

The Board notes the Veteran has yet to be afforded a VA examination with respect to this claim.  As the McLendon elements necessitating a VA examination have been met, a remand is necessary to provide him with one addressing this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's service connection claim for hypertension, the Board finds it is inextricably intertwined with the above claim because he asserts it is secondary to his acquired psychiatric disorder.  See October 2017 Board Hearing Transcript at 11; Harris v. Derwinski, 1 Vet. App. 180 (1991), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009); Anglin v. West, 11 Vet. App. 361, 367 (1998).  As such, this claim is also remanded to allow any further development deemed necessary in view of the above.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to identify any outstanding relevant private treatment records.  Secure any necessary authorization from him to obtain them.  Thereafter, obtain a copy of the private treatment records from each treatment provider or facility identified by him.

2. Obtain the Veteran's relevant, outstanding VA treatment records.
 
3. Once the first and second requests have been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of his claimed acquired psychiatric disorders.

After reviewing the record, the examiner should:

a. Identify all current and prior diagnoses of an acquired psychiatric disorder.

b. Reconcile all prior diagnoses of an acquired psychiatric disorder, to include PTSD and major depressive disorder, with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each current diagnosis and any diagnosis that cannot be reconciled with the current findings, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service and explain why.

As to a diagnosis of PTSD, the examiner should also discuss whether the claimed in service stressor(s) support the diagnosis and explain why.

d. In rendering an opinion, the examiner should consider the Veteran's relevant lay statements.

4. If and only if the Veteran's claimed acquired psychiatric disorder was caused by or is otherwise related to his service, schedule him for a VA examination with an appropriate medical professional to determine the nature and etiology of his hypertension. 

After reviewing the record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's hypertension is proximately due to or aggravated beyond its natural progression by his acquired psychiatric disorder(s) and explain why.

The examiner is reminded that causation and aggravation are distinct concepts, and each must be addressed when rendering an opinion

5. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


